   Case 3:20-cv-01816-DMS-JLB Document 9 Filed 05/21/21 PageID.133 Page 1 of 1




                         United States District Court
                             SOUTHERN DISTRICT OF CALIFORNIA


Cody Daniel Bond
                                                             Civil Action No. 20-cv-01816-DMS-JLB

                                                Plaintiff,
                                         V.
Juddson M. Kirk, CDR - CO NCBM                                JUDGMENT IN A CIVIL CASE


                                              Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
Petitioner’s request for habeas relief is denied.




Date:          5/21/21                                         CLERK OF COURT
                                                               JOHN MORRILL, Clerk of Court
                                                               By: s/ M. Exler
                                                                                     M. Exler, Deputy
